Amended Order
Boe, Judge:
In its order in the above-entitled action under date of December 13, the court has made available for examination certain confidential documents and/or portions thereof contained in the record of the antidumping proceedings conducted by the International Trade Administration (ITA) and the International Trade Commission (ITC).
Due to inadvertence, similar treatment relating to the availability of particular information was not accorded to identical information included in separate documents contained in the administrative records, now therefore, it is hereby
Ordered that prior order of this court under date of December 13 be and is hereby amended as follows:
In Confidential Document No. 63 all information contained in table 4, page A-23 and in table 5, page A-25 shall be protected from disclosure, provided however, the aggregate totals of the domestic production of all forms of sorbitol contained in said statistical tables shall be made available.